IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


EDWARD H. JANUSEY AND DEBORAH H.            : No. 69 WAL 2020
JANUSEY, HIS WIFE,                          :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
DEAN M. GROSE AND VALERIE J.                :
GROSE, HIS WIFE,                            :
                                            :
                   Respondents              :

EDWARD H. JANUSEY AND DEBORAH H.            : No. 70 WAL 2020
JANUSEY, HIS WIFE,                          :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
DEAN M. GROSE AND VALERIE J                 :
GROSE, HIS WIFE,                            :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 14th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.